Case 3:18-cv-01518-JLS-AHG Document 34 Filed 11/16/18 PageID.1300 Page 1 of 3



  1   MICHAEL A. JACOBS (CA SBN 111664)
      MJacobs@mofo.com
  2   ESTHER KIM CHANG (CA SBN 258024)
      EChang@mofo.com
  3   MORRISON & FOERSTER LLP
      425 Market Street
  4   San Francisco, California 94105-2482
      Telephone: 415.268.7000
  5   Facsimile: 415.268.7522
  6   DAVID A. MANSPEIZER (NY SBN 4867602)
      DManspeizer@mofo.com
  7   MORRISON & FOERSTER LLP
      250 West 55th Street
  8   New York, New York 10019-9601
      Telephone: 212.468.8000
  9   Facsimile: 212.468.7900
 10   ERIC M. ACKER (CA SBN 135805)
      EAcker@mofo.com
 11   MORRISON & FOERSTER LLP
      12531 High Bluff Drive Suite 100
 12   San Diego, California 92130-2040
      Telephone: 858.720.5100
 13   Facsimile: 858.720.5125
 14   Attorneys for Plaintiff
      GENENTECH, INC.
 15
 16                         UNITED STATES DISTRICT COURT
 17                       SOUTHERN DISTRICT OF CALIFORNIA
 18                                   SAN DIEGO DIVISION
 19
 20   GENENTECH, INC., a Delaware              Case No.    3:18-cv-01518-JLS-JLB
      corporation,
 21                                            GENENTECH, INC.’S NOTICE OF
                         Plaintiff,            MOTION AND EX PARTE MOTION
 22                                            FOR LEAVE TO SEEK EXPEDITED
             v.                                VENUE DISCOVERY AND EXTEND
 23                                            TIME TO RESPOND TO LILLY’S
      ELI LILLY AND COMPANY, an                MOTIONS TO DISMISS AND
 24   Indiana corporation,                     STRIKE (DKT. 30)
 25                      Defendant.
                                               DEMAND FOR JURY TRIAL
 26
 27
 28

      sf-3948702
Case 3:18-cv-01518-JLS-AHG Document 34 Filed 11/16/18 PageID.1301 Page 2 of 3



  1                        NOTICE OF MOTION AND MOTION
  2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  3          PLEASE TAKE NOTICE that, as soon as the matter may be heard, Plaintiff
  4   GENENTECH, INC. (“Genentech”) will, and hereby does, move to seek expedited
  5   venue discovery and extend the time to respond to Defendant Eli Lilly and
  6   Company’s (“Lilly”) motions to dismiss and strike (Dkt. 30).
  7          Genentech’s ex parte motion for leave to seek expedited discovery is made
  8   because Lilly’s motions to dismiss or, in the alternative, transfer require discovery
  9   in order for Genentech to fairly respond, as explained in the accompanying
 10   Memorandum of Points and Authorities, any reply in support thereof, and on the
 11   basis of further argument and authority, including at the hearing on this motion.
 12   Genentech has included the statements required by Local Civil Rule 83.3(g) in
 13   conjunction with counsel’s declaration.
 14
 15   Dated: November 16, 2018                MORRISON & FOERSTER LLP
 16
 17                                           By: s/ Michael A. Jacobs
                                                    MICHAEL A. JACOBS
 18
                                                    Attorneys for Plaintiff
 19                                                 GENENTECH, INC.
 20                                                 Email: MJacobs@mofo.com
 21
 22
 23
 24
 25
 26
 27
 28
                                                        GENENTECH’S MFL TO SEEK EXPEDITED DISCOVERY
                                                1
                                                                     Case No. 3:18-cv-01518-JLS-JLB
      sf-3948702
Case 3:18-cv-01518-JLS-AHG Document 34 Filed 11/16/18 PageID.1302 Page 3 of 3



  1                             CERTIFICATE OF SERVICE
  2          The undersigned hereby certifies that on November 16, 2018 a true and
  3   correct copy of the foregoing was transmitted electronically to the Electronic Filing
  4   System of the United States District Court for the Southern District of California
  5   which, under Local Civil Rule 5.4(b)-(d), is believed to have sent notice of such
  6   filing, constituting service of the filed document, on all Filing Users, all of whom
  7   are believed to have consented to electronic service.
  8          Executed on November 16, 2018, at San Francisco, California.
  9
 10                                          s/ Michael A. Jacobs
                                             MICHAEL A. JACOBS
 11                                          MJacobs@mofo.com
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                        GENENTECH’S MFL TO SEEK EXPEDITED DISCOVERY
                                                2
                                                                     Case No. 3:18-cv-01518-JLS-JLB
      sf-3948702
